EXAMINER'S COMMENT 


Continued Examination Under 37 CFR 1.114
           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.




                                         Information Disclosure Statement

            The information disclosure statements (IDS) submitted on 1/13/2022 has been considered by the Examiner and made of record in the application file.




                                              Allowable Subject Matter

            The following is a statement of reasons for the indication of allowable subject matter:
s 2-3, 5-13 and 15-21 are allowed.
             Claim 2 is allowed because the closest prior art, Franco et al. (U.S. PG-Publication #2002/0046407), Kagan et al. (U.S. PG-Publication #2007/0157257), and Engstrom et al. (U.S. Patent # 7319863), either singularly or in combination, fail to anticipate or render obvious a method comprising:
              “one or more computer processors that communicate with the communication interface to receive the first content information, store the first content information in the memory, communicate with the second receiver to receive the second content information, and store the second content information in the memory
            a display and a speaker that presents the streaming content of the first broadcast segment received through the communications interface and at least a portion of the stored first content information, and then, responsive to an input using at least one of the following: a touch screen, a button, presents the second broadcast segment received through the second receiver and at least a portion of the stored second content information,” in combination with all other limitations in the claim as claimed and defined by applicants.
              Because the above limitations of claim 2 patentably define over the art of record, claim 2 is allowable. Independent claim 12 includes similar limitations as claim 2 and as a result is allowable for similar reasons as claim 2.




                                         Response to Arguments






                                                     Conclusion

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

             Commissioner for Patents 
             P.O. Box 1450 Alexandria, 
             VA 22313-1450


Hand-delivered responses should be brought to

             Customer Service Window 
             Randolph Building 
             401 Dulany Street 
             Alexandria, VA 22314


             Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.
            If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
             Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
January 25, 2022